ACCEPTED
                                                                                                                                                                                                                                                   03-14-00651-CR
                                                                                                                                                                                                                                                          4734423
                                                                                                                                                                                                                                         THIRD COURT OF APPEALS
                                                                                                                                                                                                                                                    AUSTIN, TEXAS
                                                                                                                                                                                                                                               4/1/2015 4:19:53 PM
                                                                                                                                                                                                                                                 JEFFREY D. KYLE
                                                                                                                                                                                                                                                            CLERK
                                                                                                         . No. 03-14-00651-CR

   STATE.OF TEXAS                                                                                                                                       §                          FILED IN
                                                                                                                                                                ·IN THE TIDRD JUDICIAL
                                                                                                                                                                             3rd COURT OF APPEALS
                                                                                                                                                                DISTRICT         AUSTIN, TEXAS
                                                                                                                                                       §                                   4/1/2015 4:19:53 PM
  v.                                                                                                                                                   §        COURT OF                     JEFFREY D. KYLE
                                                                                                                                                                                        APPEALS
                                                                                                                                                                                                   Clerk
                                                                                                                                                       §
  GERARDOAYALA. ·                                                                                                                                      §        AT AUSTIN, TEXAS


    ·"· ... ,APPELLEE'STHIRD MOTION TO EXTEND TIME TO FILE ..... :.. ,,., . ,,                                                                                                                                                                                    ·c


 .·.::i;;:;.·:fj!i';\~::::~:'t>:.l!~.3·.,.: .:)_.·_'H·_ 1:.J~.::.;;··.';:;.':~:>!~i~~,;;.;;·;';;:·I'·v:.:&:PP'El1EEE 1 S<BRIEF·:
                                                        ':   . ' '"(·.,·.•. :-:··;·.     .·'. '   ··.-   . ..   .   .   .-· .·.   '.   ...... .   .:, .. : .·
                                                                                                                                                                            . . · .· . ".;·}>·:::-<:··:.·;r•:·t?·
                                                                                                                                                                                                           ':'.:·.. ;:
                                                                                                                                                                                                      ·' ~--.        '·
                                                                                                                                                                                                                       ;:··: :·:)'"';;:y,:;~,:;:':';\ /;.. :· : ·,.
                                                                                                                                                                                                                                       . '   '.' . ..
                                                                                                                                                                                                                                                   .·   : '   :




 TO THE HONORABLE. JUSTICES OF SAID COURT:                                                                                                                                                            ..   .~-   '   .


               . Now .·comes.· •· GERARDo AyALA, Appellee in the above '.·styled . and ..
                             .   .. - ··.


 numbered cause, and moves this Court to grant an extension· of time of 3 0 .days to
                         .                  '   .   '


 file appeliee's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

 Procedure, and for good cause shows the following:

           · i.                    The appellee filed a Motion to Suppress Evidence on April 23, 2014.

 The Trial Court · filed an Order granting the Motion to Suppress Evidence on

 September 29,2014. The State ofTexas filed a timely notice of appeal in the above

. cause on October6; 2014. · The Clerk's record was filed on October16, 2014: The ..
    . ·: ·:.                                                 ··.·_.'::.                . ,.....                                                                   ·.. . :                                                   .··;



 reporter's record was filed on October 17, 2014. Defendant's Exhibit No. 1 was

 filed on October 22, 2014.

               2.                      The State requested and received two extensions of time to file their

 brief and filed it on January 9, 2015. Appellee filed a pro se motion for an

                                                                                                                                                                                                                                                        1
 extension of time to file-brief on January 29, 2015 which was granted and the

 deadline became March 2, 20 15. · Appellee hired counsel shortly before that

 deadline and Counsel requested a second motion for extension of time. within a few
                                                                                                                                                                                \
     .                        .
 days of being .hired.                                 That inotion was granted and Counsel was given a new

 deadline of Aprill, 2015.

            3.            Despite the fact that this. is a third motion for extension, counsel has
.•... · .   . :·:t":·~i;~.;;}::·.~~.Y:f~·;,./ ··:·-\:r::·i;:~,-:;_.\·:;·   .. _---   . ..   . .--~    ... · --·- ·_. .   .. .    .-   ·_   ..•.:._ ;,   j   .: : . . :·

 still only        had a little more than a nionth to prepare (as                                                        Counsel was also not the                         .-·

_attorney ofrecord at the·triallevel)and is requesting ariother 30 day extension to file

· thebrief.

             4.           Appellee relies on the following facts as good cause for the requested

 extension. In addition to the present case, the undersigned counsel has been working

 on many other cases.

            5.            For these reasons, counsel seeks an extension of time in order to

· adequately fulfill his obligations under the                                                  6th   and 14th Amendments to the United

 States Constitution.

            WHEREFORE, PREMISES CONSIDERED,· Appellee prays that this·

 Court grant this Motion To Extend Time to File Appellee's Brief for thirty additional

 days from the filing of this motion, and for such other and further relief as the Court

 may deem appropriate.


                                                                                                                                                                2
                                                            Respectfully submitted,

                                                             Law Office ofJamie Spencer
                                                             812 San Antonio Street, Suite 403
                                                             Austin, TX 78701
                                                             Tele: 512/ 472-9909
                                                             Fax: 512/472-9908
                                           .   :.:·,:.'.
                                                             Cell: 512/964-9900
.:.,   ·.- .. :'               .,:_·.·.
                                                           · Email: Jami~@austindefertse~com · ·   ,· ·




                                               CERTIFICATE OF SERVICE

                         This is to certify that on April 1, 2015, a true and correct copy of the above
                   and foregoing document was served by U.S. Mail on the State at the following
                   address:

                   Travis County District Attorney's Office
                   Ms. Angie Creasy
                   P.O. Box 1748
                   Austin, TX 78767 ·




                                                                                                          3